      Case 19-32521          Doc 28       Filed 02/27/20 Entered 02/27/20 13:02:36                   Desc Main
                                             Document Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

In re:                                                       )             Case No. 19-32521
Preston L Brown                                              )             Chapter 13
                                                             )             Judge: A. Benjamin Goldgar
                             Debtor                          )


                           NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Preston L Brown                                              DAVID M SIEGEL
      515 Madison St., #413                                        790 CHADDICK DR
      Waukegan, IL 60085                                           WHEELING, IL 60090

Please take notice that on March 13, 2020 at 10:30 am, a representative of this office shall appear before the
Honorable Judge A. Benjamin Goldgar, at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL
60085 and present the motion set forth below. Your rights may be affected. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
system on February 27, 2020.


                                                                   /s/ Glenn Stearns
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee

                            MOTION TO DISMISS FOR UNREASONABLE DELAY
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1. The Debtor filed a petition under Chapter 13 on Friday, November 15, 2019.
  2. The Debtor has failed to:
         a. File amended schedule(s) E to provide good notice to DSO creditor..
         b. Provide proof of filing tax returns for 2015 and 2016..
  3. As a result, the Debtor has failed to comply with the Bankruptcy Code and has caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).

                                                                   Respectfully Submitted;

                                                                   /s/ Glenn Stearns
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650                                    FOR: Glenn Stearns, Chapter 13 Trustee
Lisle, IL 60532-4350
